DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Harry on February 25, 2021.

The application has been amended as follows: 

IN THE CLAIMS


1. (Currently Amended) An information processing device comprising:
a display panel;
an electromagnetic induction-type touch panel disposed on, under or integrally formed with the display panel and having a surface area substantially similar to a surface area of the display panel, the electromagnetic induction-type panel configured to detect a first object that comes into contact with or approaches the display panel based on a change in a magnetic field; and
a capacitive-type touch panel disposed on, under or integrally formed with the display panel and having a surface area substantially similar to a surface area of the display panel, the capacitive-type touch panel configured to detect a second object that comes into contact with or approaches the display panel based on a change in capacitance or resistance, wherein the capacitive-type touch panel includes a control detecting area and a gesture detecting area, which is an area that is different from the control detecting area







, wherein
the first object is a pen or stylus, and
the second object is a user’s finger; and
circuitry is configured to 
control the display panel to display, in the control detecting area, a user interface including a plurality of options each corresponding to a different processing operation performed in response to an input to the electromagnetic induction-type touch panel by the pen or stylus; 
determine whether a touch input is received at a position corresponding to one of the plurality of options displayed on the user interface based on an output of the capacitive-type touch panel; 
set, as a selected processing operation corresponding to the pen or stylus, a processing operation corresponding to the one of the plurality of options displayed on the user interface; 
detect an input by the pen or stylus in the gesture detecting area based on an output of the electromagnetic induction-type touch panel; and
perform the one of the plurality of operations in response to the detection of the input by the pen or stylus.

14. (Currently Amended) A method performed by an information processing device, the method comprising:
detecting, at an electromagnetic induction-type touch panel disposed on, under or integrally formed with a display panel and having a surface area substantially similar to a surface area of the display panel, a first object that comes into contact with or approaches the display panel of the information processing device based on a change in a magnetic field;
detecting, at a capacitive-type touch panel disposed on, under or integrally formed with the display panel and having a surface area substantially similar to a surface area of the display panel, the capacitive-type touch panel, a second object that comes into contact with or approaches the display panel based on a change in capacitance or resistance, wherein the capacitive-type touch panel includes a control detecting area and a gesture detecting area, which is an area that is different from the control detecting area[[;]], the first object is a pen or stylus, and the second object is a user’s finger; 
controlling the display panel to display, in the control detecting area, a user interface including a plurality of options each corresponding to a different processing operation performed in response to an input to the electromagnetic induction-type touch panel by the pen or stylus; 
determining whether a touch input is received at a position corresponding to one of the plurality of options displayed on the user interface based on an output of the capacitive-type touch panel; 
setting, as a selected processing operation corresponding to the pen or stylus, a processing operation corresponding to the one of the plurality of options displayed on the user interface;
detecting an input by the pen or stylus in the gesture detecting area based on an output of the electromagnetic induction-type touch panel; and
performing the one of the plurality of operations in response to the detection of the input by the pen or stylus








15. (Currently Amended) A non-transitory computer-readable medium including computer program instructions, which when executed by an information processing device, cause the information processing device to:
detect, at an electromagnetic induction-type touch panel disposed on, under or integrally formed with a display panel and having a surface area substantially similar to a surface area of the display panel, a first object that comes into contact with or approaches the
display panel of the information processing device based on a change in a magnetic field; detect, at a capacitive-type touch panel disposed on, under or integrally formed with
the display panel and having a surface area substantially similar to a surface area of the  display panel, the capacitive-type touch panel, a second object that comes into contact with or approaches the display panel based on a change in capacitance or resistance, wherein the capacitive-type touch panel includes a control detecting area and a gesture detecting area, which is an area that is different from the control detecting area[[;]], the first object is a pen or stylus, and the second object is a user’s finger; 
control the display panel to display, in the control detecting area, a user interface including a plurality of options each corresponding to a different processing operation performed in response to an input to the electromagnetic induction-type touch panel by the pen or stylus; 
determine whether a touch input is received at a position corresponding to one of the plurality of options displayed on the user interface based on an output of the capacitive-type touch panel; 
set, as a selected processing operation corresponding to the pen or stylus, a processing operation corresponding to the one of the plurality of options displayed on the user interface;
detect an input by the pen or stylus in the gesture detecting area based on an output of the electromagnetic induction-type touch panel; and
perform the one of the plurality of operations in response to the detection of the input by the pen or stylus 








Cancel claims 23-26

In claim 27, line 1, change the dependency from claim 26 to claim 1.

Allowable Subject Matter
Claims 1-3, 6-9, 12-17, 19, 22, and 27 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-9, 12-17, 19, 22, and 27 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, 14, and 15, “control(ing) the display panel to display, in the control detecting area, a user interface including a plurality of options each corresponding to a different processing operation performed in response to an input to the electromagnetic induction-type touch panel by the pen or stylus; determine(ing) whether a touch input is received at a position corresponding to one of the plurality of options displayed on the user interface based on an output of the capacitive-type touch panel; set(ing), as a selected processing operation corresponding to the pen or stylus, a processing operation corresponding to the one of the plurality of options displayed on the user interface; detect(ing) an input by the pen or stylus in the gesture detecting area based on an output of the electromagnetic induction-type touch panel; and perform(ing) the one of the plurality of operations in response to the detection of the input by the pen or stylus”.
The closest prior art of record, Mesaros et al. (US 2013/0286033) discloses a capacitive, or resistive, touch panel wherein a selection is made from a user interface (210) to be used by a pen (100) (see Figs. 2 and 3, and [25-27]). Also, close prior art of record, Cao et al. (US 2013/0104054) discloses area (104C1-104C8) which can be considered a user interface from which a desired functionality is selected to be used by a pen (132) (see Fig. 3, [42]). Singularly, or in combination, these prior art fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692